Citation Nr: 1215742	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-48 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether there is new and material evidence to reopen and grant a claim for service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1967 to June 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A hearing before the undersigned Veterans Law Judge was held at the RO in March 2012 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The issue of service connection for a left knee disorder, having been reopened herein, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A claim of service connection for a left knee disorder was denied in a March 1988 Board decision.  Evidence presented since the March 1988 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1. The March 1988 Board decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7104 (West 2002) (2011).

2.  New and material evidence sufficient to reopen the claim of service connection for a left knee disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The decision below resolves the issue of whether new and material evidence has been submitted in the Veteran's favor.  Thus, the duty to notify and assist has been met to the extent necessary to reopen the claim such that any deficiency in this regard is harmless error.  Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Application to Reopen

A claim of service connection for a left knee disorder was denied by the Board in March 1988.  This decision is final based on the evidence then of record.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Service connection was previously denied because although the evidence reflected in-service treatment for left knee symptoms and a post-service diagnosis of chondromalacia patella, the evidence indicated that the left knee disorder preexisted service and was not aggravated by service.  

Evidence received in conjunction with the application to reopen includes a private physician's determination that, based on review of the records, the Veteran's chondromalacia patella "may have been due to [in-] service injury."  See Carver statement.  The Board notes that this opinion is similar to the opinion provided by the same physician in 1987.  The opinions are not cumulative, however:  although the 1987 opinion refers to the Veteran's history of in-service injury, it does not link the chondromalacia to that particular injury; rather it merely links the chondromalacia to "some prior trauma," which could include non-service trauma.  The Board finds the "new" opinion, in conjunction with the evidence of in-service treatment and continuity of symptomatology since service, is "material," in that it relates to an unestablished fact necessary to substantiate the claim; that is, an in-service aggravation, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.


ORDER

The application to reopen the claim of service connection for a left knee disorder is granted.


REMAND

Based on the Veteran's histories of left knee symptoms during and since service, the evidence of injury to the knee before and during service, and the current diagnoses of osteoarthritis and chondromalacia, a VA examination should be conducted and an opinion obtained to determine whether a left knee disorder onset in or was aggravated by service or is causally related to service.  The Board acknowledges that the record already includes a positive nexus opinion from a private physician.  This opinion has limited probative value, however:  it is too conditional ("may have been due") and is not supported by a detailed rationale.  As such, another opinion is needed.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding, relevant VA treatment records.  

2.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of the left knee disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a left knee disorder that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting left knee disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's left knee disorder had its onset in service?

The examiner is requested to provide an explanation for any opinion expressed.  If the examiner is not able to provide an opinion because it would be speculative, the examiner should specify whether there is additional information that would enable him/her to provide the opinion s/he declined to provide on that examination; or whether the inability to provide the requested opinions was based on the limits of medical knowledge.

3.  Thereafter, readjudicate the claim on the merits.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


